DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 6,244,486) in view of Shu (US 2002/0092786) further in view of Simeti (US 3,950,885).
Regarding claim 12, Holland (fig. 3) discloses a device comprising:

the planar main body being divided into surface portions by hinges 82, the surface portions being foldable around the hinges 82 from a tool removal position to a tool storage position,
the inner side and outer side each lying in one plane when the device is in the tool removal position (fig. 5),
the outer sides of the surface portions forming planar surfaces of a polygonal solid body when the device is in the tool storage position (FIG. 4),
all of the surface portions stiffened by a single dimensionally stable and flexible planar insertion body (defined by stiffener layers 74, 76, 78),
the dimensionally stable and flexible planar Insertion body having silts in an area of the hinges that run parallel thereto (col. 5, lines 36-45), and
wherein a first set of holding devices 24 is arranged to secure elongated tools and a second set of holding devices 24 is arranged to secure nuts (capable of securing nuts) in such a way that the nuts extend transverse to the progression of the hinges 82.
Holland fails to disclose:
spring webs being a portion of the shared dimensionally stable and flexible planar insertion body arranged in the area of the hinges and joining together the surface portions of the planar main body, each slit forming at least one edge of each spring web of the spring webs, the spring webs being preloaded in the tool storage position and relaxed in the tool removal positon;

wherein the second set of holding devices is arranged on a narrow surface portion, wherein at least one holding device of the second set of holding devices is configured to retain a nut with a largest wrench width, and wherein the narrow surface portion has a width slightly bigger than an outer width of the nut with the largest wrench width.
Shu teaches a set of holding devices 13 arranged on a narrow surface portion, wherein at least one holding device of the set of holding devices 13 is configured to retain a nut with a largest wrench width, and wherein the narrow surface portion has a width slightly bigger than an outer width of the nut with the largest wrench width.
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have moved the second set of holding devices of Holland on the narrow surface 18 and designed it to hold nuts, as taught by Shu, for the predictable result of effectively using the space by holding multiple tools.
Further, Simeti teaches spring webs (i.e., a plurality of “living” hinges) being a portion of the shared dimensionally stable and flexible planar insertion body arranged in the area of the hinges and joining together surface portions 10, 14 each slit forming at least one edge of each spring web of the spring webs, the spring webs being preloaded in the bent position and relaxed in the open positon (figs. 2-3 and col. 2, lines 56-64)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the hinges of the modified device of Holland, a plurality of 
Regarding the arrangement of the elongated tools 28, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 3-7, 10-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 6,244,486) in view of Cornwell (US 7,780,016), Shu (US 2002/0092786) further in view of Kao (US 6,032,797).

Regarding claim 14, Holland (figs. 3-5) discloses a device, comprising: 
a body having at least a first hinge 82 and a second hinge 82 that divide the body into a first portion 18, a second portion 12, and a third portion 14, each portion is planar in shape;  Serial No. 15/204,075 Response to Office Action Page 5 
the first portion 18 extending in a widthwise direction between the second portion 12 and the third portion 14, a width of the first portion 18 being smaller than a width of the second portion 12 and a width of the third portion 14; 
the first hinge 82 extending perpendicular to the widthwise direction between the first portion 18 and the second portion 12 and the second hinge 82 extending perpendicular to the widthwise direction between the first portion 18and the third portion 14; 
the body transitionable between a tool storage position and a tool removal position, wherein in the tool removal position the body lies in one plane, and wherein in the tool storage position the body is folded at the first hinge 82 and the second hinge 82 
a first holding device 24 configured to hold an elongated tool 28 to a surface of the second portion 12;
Holland fails to disclose:
a nut having an opening;
the first holding device 24 configured to hold the elongated tool 28 parallel to the first hinge or the second hinge;
a second holding device holding the nut to a surface of the first portion such that a longitudinal axis of the nut is perpendicular to the surface of the first portion, the second holding device being formed by a retaining clip protruding transversely to the extension of the first portion, wherein the opening of the nut receives the retaining clip;
the first holding device and the second holding device configured such that when the device is in the tool storage position, the nut held by the second holding device engages a space bounded by the elongated tool to be held by the first holding device, the first portion, the second portion, and the third portion; wherein when the device is in the tool storage position, the second holding device holds the nut proximate to the second portion and the third portion; wherein the nut has a wrench width and the first portion is slightly wider than the wrench width of the nut.
However, Cornwell in fig. 2 teaches a first holding device 112  configured to hold an elongated tool 200 to a surface of a second portion 104 and configured to hold the elongated tool parallel to a hinge 106; and

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have oriented the first holding device of Holland such that the elongated tools 28 are held parallel to the hinges and held more tools between the hinges 82 on the first portion 18, for the predictable result of storing more tools within the device and providing a convenient way for a user to keep his or her tools in an organized manner as taught by Cornwell in col. 1, lines 11-12.
Further, Shu teaches a device having holding devices 13 arranged on a first or narrow surface portion, wherein when the device is in the tool storage position, the holding device 13 holds tools 14 (perpendicular to the surface of the first portion) proximate to a second portion 10 and a third portion 11; wherein the tools 14 have a width and narrow surface portion being is slightly wider than tools 14 width (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have positioned the tools on the first portion 18 of the modified Holland, as taught by Shu, for the predictable result of effectively using the narrow space by holding multiple tools.
Regarding the tool being held in the second holding device being a nut having an opening and he second holding device being formed by a retaining clip protruding transversely to the extension of the first portion, wherein the opening of the nut receives 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the tools on the first portion 18 of the modified Holland, nuts with openings and have held them in place with retaining clips, as taught by Kao, for the predictable result of providing a tool holder that is not complicated and does not have increased cost of manufacturing as taught by Kao in col. 1, line 30.
Regarding claim 3, Holland further discloses in the removal position, the body forms a rectangular surface object with the hinges running parallel to short peripheral edges (fig. 3).
Regarding claim 4, the modified Holland further discloses the first holding device is arranged to secure the elongated tool to the body such that the tool stiffens the body in the tool storage position (fig. 2 of Cornwell).
Regarding claim 5, Holland further discloses the body being encased in textile 70 and the first portion 18, second portion 12, and third portion 14 are separated by seams running along the hinges, between which dimensionally stable and flexible planar insertion bodies are situated (col 5, lines 44-45).
Regarding claim 6, Holland further discloses a fourth portion 20 and at least a third hinge 82 and a fourth hinge 82, the first, second, third and fourth hinges forming four bending lines, and one of the portions comprising an entire edge of the body, said one of the portions forming a closing strap, which releaseably fastens in a planar manner to one of the portions comprising an opposing edge of the body in the tool storage position (fig. 4).

  Regarding claims 10-11, Holland teaches the portions being stiffened by a shared planar body, wherein this planar body forms slits in the area of the hinge lines that run parallel thereto, and wherein each hinge is crossed by a respective two webs comprising the narrow side of a slit (col. 5, lines 36-45).
Regarding claim 16, the modified Holland further discloses a plurality of a plurality of second holding devices, each holding device holding a nut; wherein the first portion is wider than a wrench width of each nut (fig. 6 of Shu).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 6,244,486) in view of Cornwell (US 7,780,016), Shu (US 2002/0092786) further in view of Kao (US 6,032,797) as applied to claim 14 above, further in view of Bosch (US 4,826,059).
Regarding claim 8, he modified Holland fails to disclose the holding devices being magnets. 
However, Bosch teaches tools being held by magnets 16 (fig.1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have held the tools of the modified Holland by magnets, since it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination . 




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 6,244,486) in view of Cornwell (US 7,780,016), Shu (US 2002/0092786) further in view of Kao (US 6,032,797) as applied to claim 14 above, further in view of Ikeda (US 2,683,479).
Regarding claim 9, the modified Holland fails to disclose spring webs arranged in the area of the hinges, with which portions of the body are joined together, which are preloaded in the storage position and relaxed in the removal position. 
However, Ikeda teaches spring means biasing a cover member to open positon (col. 4, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the hinges of the modified device of Holland, spring means, for the predictable result of biasing the device open for providing easy access to the tools. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 6,244,486) in view of Cornwell (US 7,780,016), Shu (US 2002/0092786) further in .
Regarding claim 17, Kao further teaches the nuts 30 discussed above being a plurality of nuts, each having an opening, and each having parallel longitudinal axes (figs. 1 and 9). However, the modified Holland fails to disclose the nuts 30 discussed above being of different sizes.
Robinson teaches that at the time of the invention it was well known to store nuts of different sizes together (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have made the nuts of the modified Holland, different sizes, for the predictable result of allowing a user to pick and choose the size that he/she needs.

Response to Arguments
Applicant’s arguments filed 4/1/21 have been fully considered but they are not persuasive.
Applicant argues that Shu shows a tool holding body 12 which is a greater width than the tool 14, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Further, applicant argues that a person skilled in the art would not replace the holding device 12 of Shu by the holding device of Kao. However, it has been held that when a patent claims a structure already known in the prior art that is altered by the .
In response to applicant’s argument that the diameter of the nuts of Kao is much smaller than the width of the holder, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that the office action has not shown motivation to modify the references, it is noted that the motivation to have made the tools on the first portion 18 of the modified Holland, nuts with openings and have held them in place with retaining clips, is to provide a tool holder that is not complicated and does not have increased cost of manufacturing as taught by Kao in col. 1, line 30.
In response to applicant’s argument that Cornwall discloses a storage device where all axes of the tools run parallel to the hinge, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument that Cornwall’s tool sticks in an opening and that it does not receive a protruding retaining clip, it has been held that when a patent claims a structure already known in the prior art (i.e., holding tools by retaining clips as taught by Kao) that is altered by the mere substitution of one element for another known in the 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding applicant’s argument of claim 12, it is noted the modified device of Holland has slits (i.e., the living hinge of Simeti) running between two webs (i.e., the edging fabric 86 of Holland).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735